        Case 3:13-cr-00226-RNC Document 459-1 Filed 02/21/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
_________________________________
                                   )
UNITED STATES OF AMERICA           )    CRIMINAL NO. 3:13CR226(RNC)
                                   )
v.                                 )
                                   )    February 21, 2019
DANIEL E. CARPENTER                )
_________________________________  )

     DEFENDANT’S RESPONSE TO THE GOVERNMENT’S SUR-REPLY AND IN
          SUPPORT OF HIS MOTION TO EXTEND SURRENDER DATE

       The Defendant objects to the government’s characterization at doc. entry 458 of his request

for a two month delay in his self surrender as a “scorched earth” litigation tactic, but for which his

sentencing that would have happened in March of 2018. Mr Carpenter has a due process right to

aggressively assert the government’s burden of proof at trial, and to raise significant issues at

sentencing. It cannot be denied that the psychiatric testimony of Dr. Howard Zonana was of great

assistance to the Court, even though it delayed sentencing.

         The real issue on what would realistically be a brief delay in self surrender, is the feelings

of his wife, Molly as expressed in her affidavit. She is the one going through a significant medical

procedure, and she is the one who would like her husband at her side until May 6. While the

government is anxious to have Mr. Carpenter begin his period of incarceration, there is no

prejudice, or danger to the public from this brief delay.


                                   THE DEFENDANT

                                    /s/Jonathan J. Einhorn

                                   Jonathan J. Einhorn, Esq.
                                   129 Whitney Avenue
                                   New Haven, CT 06510
                                   (203) 777-3777
                                   einhornlawoffice@gmail.com
        Case 3:13-cr-00226-RNC Document 459-1 Filed 02/21/19 Page 2 of 2




                                            CERTIFICATION

        I hereby certify that on this 21st day of February 2019, a copy of the foregoing Motion was
filed electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

                                                               /s/ Jonathan J. Einhorn
                                                               Jonathan J. Einhorn, Esq.
                                                               129 Whitney Avenue
                                                               New Haven, CT 06510
                                                               203-777-3777
                                                               einhornlawoffice@gmail.com
